COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Interest of R.W., a Child
Appellate case number:       01-21-00343-CV
Trial court case number:     2020-00702J
Trial court:                 314th District Court of Harris County

        Appellant, mother, has filed a notice of appeal of the trial court’s June 7, 2021 Final
Decree for Termination. Mother’s brief was due on August 2, 2021. See TEX. R. APP. P.
38.6(a). On July 30, 2021, mother, through counsel, filed a motion for extension of time
to file her appellant’s brief. The motion requests that we extend the deadline for filing
mother’s brief to August 27, 2021.
       Mother’s motion is granted. See TEX. R. APP. P. 10.3(a)(1) (“A court should not
hear or determine a motion until 10 days after the motion was filed, unless the motion is to
extend time to file a brief . . .”). Mother’s brief is due no later than August 27, 2021.
       Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition within 180 days of June 28, 2021,
the date the notice of appeal was filed, so far as reasonably possible. See TEX. R. JUD.
ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. Accordingly, no
further extensions of time will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris__________
                    Acting individually  Acting for the Court

Date: __August 4, 2021_____